Exhibit 10.2


EXHIBIT A
LONG-TERM INCENTIVE PROGRAM
1.
Establishment. A long-term incentive program (“LTIP”) is hereby established
under the Spirit AeroSystems Holdings, Inc. Omnibus Incentive Plan (“OIP”),
pursuant to Section 2.4 of the OIP. In addition to the generally applicable
terms of the OIP, the following terms, conditions, and provisions will apply to
Restricted Stock awarded to Participants as part of the LTIP. Capitalized terms
not specifically defined in this Exhibit A will have the meanings set forth in
the OIP.



2.
Awards of Restricted Stock. Awards of Restricted Stock to Participants as part
of the LTIP will be made at such times, in such amounts, and subject to such
terms, conditions, and restrictions as the Committee or the Board may determine,
in its sole discretion, including, without limitation, designating such Awards
as Performance Compensation Awards and setting Performance Goals. Specific
awards of Restricted Stock as part of the LTIP may be made pursuant to a
resolution adopted by the Committee or the Board, an individual agreement with a
Participant (e.g., an employment agreement), or any other means that would
represent an Award Agreement under the OIP.

Except as expressly provided in the OIP or an Award Agreement, upon Termination
of a Participant following a grant of Restricted Shares and prior to
satisfaction of all conditions and restrictions imposed with respect to those
Restricted Shares, including, without limitation, completion of a time-based
vesting schedule or satisfaction of all performance-based conditions, the
unearned or nonvested Restricted Shares will be forfeited.
3.
Time-Based Vesting. Unless otherwise provided in an Award Agreement, Restricted
Stock granted under the LTIP to a Participant will be substantially nonvested
upon grant and will, in addition to any other conditions or restrictions that
may apply (including, without limitation, Performance Goals), be subject to
time-based vesting restrictions that will lapse only if and to the extent the
Participant satisfies the following vesting schedule, unless a different
schedule (including, without limitation, no time-based vesting schedule) is
designated by the Committee or the Board in connection with the grant:

Years of Service After the Grant Date
 
Vested Percentage
Less than 1
 
0%
1 but less than 2
 
33%
2 but less than 3
 
66%
3 or more
 
100%

A Participant will be credited with a year of service after the Grant Date for
each 12-month period after the Grant Date during which the Participant is
continuously performing services (or deemed to be continuously performing
services) for the Company or an Affiliate. However, the Committee may at any
time, in its sole discretion, credit a Participant with additional service after
the date Restricted Stock is granted to the Participant or otherwise accelerate
vesting or remove restrictions with respect to Restricted Stock granted under
the


-1-

--------------------------------------------------------------------------------





Plan, if the Committee determines, in its sole discretion, it is in the best
interests of the Company or other Service Recipient to do so.
4.
Performance Goals. In accordance with Article 10 of the OIP, the Board or
Committee may set Performance Goals with respect to an award of Restricted Stock
as part of the LTIP and otherwise designate such award of Restricted Stock as a
Performance Compensation Award and set the performance-based terms and
conditions of such Award.

5.
83(b) Elections. Although Restricted Stock granted under the LTIP may be subject
to certain lapse restrictions and may be substantially nonvested upon grant,
grants of such Shares are intended to constitute transfers of such Shares within
the meaning of Code Section 83 upon grant. Accordingly, Participants receiving
grants of Restricted Stock under the LTIP will be eligible to make an election
under Code Section 83(b) with respect to Restricted Shares at the time such
Shares are granted, subject to complying with all applicable requirements for
making such an election, including, but not limited to, the requirement that
such election be made within 30 days after the date of transfer.

6.
Change in Control. In the event of a Change in Control, each Participant who has
been awarded Restricted Stock pursuant to the LTIP and who is employed on the
date of the closing of the Change in Control or who was involuntarily terminated
without Cause during the 90-day period ending on the date of the closing of the
Change in Control will receive a cash award equal to the dollar value of the
award of Restricted Stock that would have been made under the LTIP to such
Participant in the ordinary course of business within the 12-month period
following the date of the Change in Control (i.e., the current year’s award that
typically would be granted the following May), based on the Participant’s annual
base pay as in effect on the date of closing of the Change in Control (or the
date of the Participant’s involuntary termination, if earlier). Payment of this
cash award will be made as soon as administratively practicable on or after the
date of the closing of the Change in Control, but in no event later than 2-1/2
months after the earlier of (i) the closing of the Change in Control; or
(ii) the last day of the year in which the Participant’s employment terminates,
if employment terminates prior to the closing of the Change in Control.



In addition, in the event of a Change in Control, vesting with respect to LTIP
awards previously made will be accelerated in accordance with Section 13.1 of
the OIP.
* * * * *




-2-